DILLON, Circuit Judge.
This is an action on certain coupons attached to bonds issued by the city of Hannibal to the Pike County Railroad Company of Illinois, in 1858, to aid in the construction of that railroad. The defendant demurred to the declaration on the ground that the act amending the charter of the city of Hannibal and authorizing it to subscribe to the capital stock of the-company, was not set forth in the declaration; also that as neither that act nor the charter of the city were declared to be public acts, the courts could not take judicial notice of them.
The court, upon consideration, is of opinion that the act is in its nature public, though relating only to the powers of a single municipal or public corporation; and consequently, that it can judicially notice it, without a declaration therein that it is a public act Charters for the government of cities and towns are, in this country, public in their nature, and not special or private acts. Demurrer overruled.